Citation Nr: 0335903	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

In a rating decision dated in April 1974, the Regional Office 
(RO) denied the veteran's claims for service connection for 
varicose veins and bilateral hearing loss.  He was notified 
of this decision and of his right to appeal by a letter dated 
in May 1974, but a timely appeal was not received.  The 
veteran has subsequently sought to reopen his claims for 
service connection for each of these disabilities.  By rating 
action dated in July 2001, the RO found that the additional 
evidence was new and material, but denied the claim for 
service connection for bilateral hearing loss on the basis of 
a review of the entire evidence of record.  A February 2002 
rating decision denied service connection for varicose veins 
on the basis that the additional evidence was not new and 
material.  The veteran has filed a timely appeal to both the 
July 2001 and February 2002 rating decisions to the Board of 
Veterans' Appeals (Board).  

The Board notes that the veteran submitted a letter to the RO 
in November 2001 in response to the notification of the July 
2001 rating action.  Although the RO construed this as a new 
claim, the Board finds that it constitutes a notice of 
disagreement with the July 2001 rating decision in light of 
the fact that it specifically referenced the RO's 
determination, and referred to medical evidence concluding 
that the veteran's hearing loss was related to service.  A 
substantive appeal was received within sixty days of the 
issuance of the statement of the case.

In the July 2001 rating action on appeal, the RO considered 
the additional evidence that had been received and reopened 
the veteran's claim for service connection for bilateral 
hearing loss.  Then, it denied the veteran's claim on the 
merits following a de novo review of the record.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's July 2001 action.  Barnett 
v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light 
of the Board's legal duty to determine whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.
FINDINGS OF FACT

1.  By rating decision dated in April 1974, the RO denied 
service connection for varicose veins and bilateral hearing 
loss.  The veteran was notified of this decision and of his 
right to appeal, but a timely appeal was not filed.

2.  The evidence added to the record since the April 1974 
determination is cumulative of the evidence previously 
considered with regard to service connection for varicose 
veins, and is not so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection.

3.  The evidence received since the April 1974 RO denial, 
considered in conjunction with the record as a whole, is not 
cumulative of the evidence previously considered with regard 
to the claim for service connection for bilateral hearing 
loss, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  The service medical records are negative for complaints 
or findings of a hearing loss.

5.  A bilateral hearing loss was initially demonstrated years 
following service, and there is no competent medical evidence 
to relate it to service.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1974, which denied service 
connection for varicose veins, and bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the April 1974 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for varicose veins.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. § 1110, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  In this regard, VA will inform the veteran 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.  

With respect to notice, the July 2001 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim pertaining to varicose veins, as well 
as VA development activity.  Similarly, the January 2002 
letter to the veteran apprised him of the need to submit new 
and material evidence with respect to his claim for service 
connection for bilateral hearing loss.  As such, VA's duty to 
notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA post-service treatment and examinations.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Circuit Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the Board observes that 
the July 2001 and January 2002 VCAA notice letters sent by 
the RO to the veteran merely expressed its preference that 
the veteran submit any additional information or evidence 
within 60 and 30 days, respectively, from the date of the 
VCAA letter.  Significantly, the RO letter went on to explain 
that, in any case, the evidence must be received in the 
Department of Veterans Affairs within one year from the date 
it was requested, otherwise, if entitlement is established, 
benefits may not be paid for any period prior to the date the 
evidence is received.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claims for service 
connection for varicose veins and bilateral hearing loss was 
in May 1974.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the United States Court 
of Appeals for Veterans Claims (Court) cases regarding 
finality, the additional evidence submitted since that 
determination.  In order to do so, the Board will separately 
describe the evidence that was of record at that time, and 
the evidence presented subsequently.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The old evidence

The available service medical records are negative for 
complaints or findings concerning varicose veins or a 
bilateral hearing loss.  On the discharge examination in 
January 1955, the vascular system was evaluated as normal.  
Whispered voice and spoken voice hearing tests were 15/15 in 
each ear.

The veteran submitted a claim for service connection for 
hearing loss in January 1974.  There was no mention of 
varicose veins.

Private audiometric tests conducted in February 1955, 
February 1963, September 1968 and July 1970 have been 
associated with the claims folder.  On the audiometric test 
in February 1955, the hearing threshold levels in decibels 
were -5 (10), -5 (5), 0 (10), 10 (20) and 10 (15), at 500, 
1000, 2,000 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were -5 (10), -10 (0), 5 (15), 
10 (20) and 0 (5).  The report stated that the veteran 
indicated that he had not previously had a hearing test.  A 
scratch on the right ear was noted.  

The audiometric test in February 1963 revealed that the 
hearing threshold levels in decibels in the right ear were 5 
(20), 0 (10), 0 (10), 45 (55) and 30 (35) at 500, 1000, 2,000 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 0 (15), 0 (10), 20 (30), 35 (45) and 20 (25).  

The audiometric test in September 1968 revealed that the 
hearing threshold levels in decibels in the right ear were -
10 (5), -10 (0), 0 (10), 35 (45) and 35 (40) at 500, 1000, 
2,000 3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were -10 (5), -10 (0), -10 (0), 30 (40) and 25 (30).  

The audiometric test in July 1970 revealed that the hearing 
threshold levels in decibels in the right ear were -5 (10), -
5 (5), 10 (20), 40 (50) and 40 (45) at 500, 1000, 2,000 3,000 
and 4,000 Hertz, respectively.  At corresponding frequencies 
in the left ear, the hearing threshold levels in decibels 
were -5 (10), -5 (5), 30 (40), 45 (55) and 35 (40).  

Prior to November 1967, the service department reported 
audiometric test results under American Standard Associates 
(ASA) values.  The Department of Defense adopted the 
International Standards Organization (ISO) values in November 
1967.  In July 1966, the VA adopted the ISO standard, which 
is the standard applied in 38 C.F.R. § 3.385.  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.  The Board notes that the private audiometric 
evaluations set forth above specifically indicated that ASA 
standards were used.

The veteran was afforded a general medical examination by the 
VA in March 1974.  He reported a history of treatment for 
blood clots in 1971 and 1972.  An examination revealed that 
the greater saphenous veins were varicose at the legs and 
thighs with nodules.  There were no signs of 
thrombophlebitis.  It was indicated that he had experienced 
thrombophlebitis two years earlier in the left leg.  The 
diagnosis was varicosity of the greater saphenous veins, 
bilateral.

A VA ear, nose and throat examination was conducted in March 
1974.  The veteran related that he had noticed a gradual 
hearing loss over the previous two years.  On the authorized 
audiological evaluation at that time, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

35
LEFT
10
0
30

45

The diagnosis was bilateral mild high frequency sensorineural 
hearing loss.  

The April 1974 rating decision 

By rating action dated in April 1974, the RO denied service 
connection for varicose veins and bilateral hearing loss, 
essentially on the basis that neither condition was 
demonstrated during service.  

The additional evidence 

Private medical records dated from 1973 to 1984 have been 
associated with the claims folder.  When he was seen in 
September 1973, it was noted that the veteran had pitting 
edema of the tibia.  Leg pain from varicosities was reported 
in December 1973.  It was reported in October 1974 that the 
veteran had extensive bilateral varicose veins of the greater 
saphenous.  A vein stripping was performed in November 1974.

In a statement dated in April 1999, M. R., M.D. related that 
the veteran described progressively worsening hearing, 
bilaterally, over the previous several years.  A history of 
loud noise exposure was reported.  It was indicated that the 
veteran had worked for Ansul Fire Protection in the 
manufacturing and fabricating areas for 32 years.  A history 
of noise exposure in service was also reported and the 
veteran stated that he worked on the flight line as a 
maintenance supply person.  Following an examination, which 
included an audiogram, the physician noted that the veteran 
had a mild/severe sensorineural hearing loss, bilaterally.  
The impression was presbycusis with probable noise-induced 
sensorineural hearing loss.  The examiner commented that in 
reviewing the audiograms, it appeared that the veteran's 
hearing loss had been present for quite some time.  He noted 
that a September 1977 audiogram showed that the veteran had a 
noise-induced sensorineural hearing loss curve.  He opined 
that it appeared that what had happened over the years was 
presbycusis, or the hearing loss of aging, had compounded the 
previous noise-induced sensorineural hearing loss and given 
the veteran the impairment he had.  The physician stated that 
a reasonable person would conclude that noise exposure 
sustained during employment was a causative factor in the 
veteran's current hearing impairment.  

A statement dated in July 1999 was received from R. C. G., 
M.D.  It was noted that the veteran had been seen for an 
evaluation regarding possible industrial hearing loss.  It 
was noted that the veteran had worked for Ansul Fire 
Protection Company for many years.  It was also indicated 
that he had worked on the flight line while in service, and 
that this involved significant noise associated with flight 
line activities.  He stated that his exposure to machine shop 
noise at his private employment was intermittent and involved 
different areas of the manufacturing process.  The physician 
apparently reviewed some company records that had been made 
available to him.  It was reported that these showed that for 
the last nine years of his employment, the veteran's work 
involved no significant industrial noise.  It was further 
reported that, prior to that time, he worked in areas that 
required him to be in the factory about 50 percent of the 
time.  The examiner added that a letter from the company's 
human resources director indicated that the areas of the 
factory that produced production and fabrication were below 
noise hazardous areas by OSHA standards.  

Dr. G. apparently reviewed the records from Dr. R., as well 
as some of the hearing tests the veteran received while at 
work.  It was stated that it was difficult to find the dates 
as to when the early hearing tests were conducted, but that 
the earliest apparently dated from 1965.  Dr. G. stated that 
tests prior to 1965 showed no significant hearing loss in the 
mid and lower tone frequencies, but some dip in hearing at 
the highest tones.  It was opined that those tests suggested 
a minor sensorineural hearing loss related to noise exposure, 
but that he was uncertain whether the noise exposure was 
during service, as opposed to noise exposure through 
industrial employment.  Dr. G. continued that the lack of 
sufficient industrial noise through testing suggested that 
the noise exposure while working at Ansul was not a 
significant contributing factor to the minor sensorineural 
hearing loss.  Dr. G. opined that the veteran had a 
significant sensorineural hearing loss and that it related 
primarily to medical conditions and was not a hearing loss 
that related significantly to noise exposure at Ansul.  He 
commented that this was based on the fact that the veteran 
had arteriosclerotic vascular disease, characterized as a 
known and significant medical factor associated with 
sensorineural hearing loss, and a smoking history, and the 
fact that the veteran's hearing loss was progressive.  
Finally, Dr. G. concluded that the veteran's early hearing 
loss related to military service exposure to noise and his 
later hearing loss related to medical causes and presbycusis.  

The veteran sought to reopen his claim for service connection 
for bilateral hearing loss in July 2000.

Medical records from the veteran's employer have been 
associated with the claims folder.  An undated report shows 
that the veteran denied having difficulty hearing.  Several 
audiograms, including some of undetermined date, are of 
record.  The audiograms were all apparently conducted after 
1964.

In a statement dated in March 1974 and received by the VA in 
October 2000, the veteran wrote that his family had been 
complaining that he did not seem to be hearing well.  He 
noted that hearing tests from his employer indicated that his 
hearing was not as good as it had been.

VA outpatient treatment records dated in 1988 and 1989 
reflect treatment for phlebitis.

Private medical records disclose that the veteran was seen in 
July 2000 and reported that he had experienced trouble with 
his legs with varicose veins for years.  It was noted that he 
had undergone a major vein stripping on the right side.  

In a statement received in January 2001, the veteran sought 
to reopen his claim for service connection for varicose 
veins.

A VA audiometric examination was conducted in March 2001.  
The examiner reviewed the medical records and noted that the 
separation examination did not suggest hearing loss.  He 
stated that audiograms in 1963, 1968 and 1970 showed elevated 
hearing loss, bilaterally.  The veteran related that he was 
first aware of a hearing loss in the 1970's, subsequent to a 
hearing evaluation for employment purposes.  He alleged that 
his hearing loss might be related to exposure to jet engines 
during service.  Following an audiometric test, it was 
concluded that the veteran had a largely sensorineural 
hearing loss with only a very shallow conductive component 
for the left ear.  The examiner commented that in the absence 
of medical information in the military medical records to 
suggest any hearing loss, and the audiogram subsequent to 
service that demonstrated normal hearing, it did not appear 
likely that the veteran's hearing loss was related to 
service.

The veteran was afforded a VA examination of the ears in 
April 2001.  He related that he worked on the flight line in 
service and was exposed to aircraft noise and some artillery 
fire.  The examiner reviewed the claims folder and noted that 
the veteran had no significant noise exposure during his 
civilian working career.  He added that he could not find any 
evidence to corroborate the veteran's allegation that he 
injured his ear in 1955.  He noted that there were a number 
of undated audiograms in the file and that they showed 
significant variations.  Thus, he questioned the validity of 
some of the audiograms.  The examiner commented that the 
audiogram in February 1955 was entirely within normal limits.  
Based on a review of the claims folder, and the veteran's 
history, the examiner opined that the veteran's sensorineural 
hearing loss was "not in any way connected" to the 
veteran's service.  He based this conclusion on the fact that 
the 1955 audiogram was normal and that the audiogram in 1974 
showed only a slight drop at 4,000 Hertz, and that these 
factors were strong evidence that the veteran had no 
significant loss up until 1974.  He stated that noise-induced 
hearing losses tend to stabilize once the noise exposure had 
stopped and that they were not progressive.  He further noted 
that the veteran had other medical reasons that one might 
impact hearing impairment, including hereditary causes and 
arteriosclerotic disease.  Accordingly, he concluded that it 
was his opinion, to a reasonable degree of medical 
probability that the sensorineural hearing loss was not in 
any way related to the veteran's military service.  

In a statement dated in October 2001, L. A. H., M.D., a 
private physician noted that he had reviewed the audiograms 
that had been provided to him, as well as a VA rating 
decision.  He noted that the rating decision stated that an 
audiogram performed in February 1955 was within normal 
limits.  He could not find that audiogram.  He did review 
audiograms dating to 1975 and also noted that there was a 
"question of a possible audiogram in 1963, although the date 
on the photograph papers in not clear."  It was his opinion 
that the determination by the VA was not based on accurate 
information, and that additional records should be obtained 
prior to a determination in the veteran's case.

E. C. M., M.D., related in a June 2002 letter that he had 
treated the veteran for more than fifteen years.  He noted 
that the veteran had significantly severe varicose veins with 
venous insufficiency of both lower extremities.  He added 
that the veteran had varicose veins surgery in 1974.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

A.  Varicose veins

As noted above, the RO denied service connection for varicose 
veins on the basis that they were first shown following the 
veteran's discharge from service.  In this regard, the Board 
notes that the service medical records are negative for 
complaints or findings pertaining to varicose veins and that 
when the veteran was examined by the VA in March 1974, it was 
reported that he had been treated for thrombophlebitis two 
years earlier.  The evidence submitted since the April 1974 
RO determination includes private medical records documenting 
treatment for varicose veins beginning in 1973.  The evidence 
is new in that it was not previously of record.  It cannot be 
considered to be material since it merely confirms that the 
veteran had varicose veins in the early 1970's, information 
that was known at the time of the April 1974 RO decision.  
The recently received evidence, considered in conjunction 
with the record as a whole, does not suggest that the 
veteran's varicose veins are related in any way to service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting that the veteran varicose veins in the early 
1970's was previously of record.  The additional evidence, 
considered in conjunction with the record as a whole, 
provides no findings suggesting that the veteran had varicose 
veins in service or that varicose veins are etiologically 
related to service.  The evidence of record as a whole 
continues to confirm that the veteran had varicose veins many 
years after service.  As such, the deficiency noted as the 
basis for the prior final denial remains unestablished.  
There is no evidence suggesting that varicose veins, first 
documented many years after service, are related in any way 
to service.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for varicose veins is not reopened.

B.  Bilateral hearing loss 

The RO denied service connection for bilateral hearing loss 
in April 1974 on the basis that it was initially documented 
following the veteran's period of active duty.  The evidence 
submitted since that determination includes a statement from 
a private physician who concluded that the veteran's hearing 
loss was related to noise exposure during service.  This 
evidence is clearly new in that it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has bilateral hearing loss that is 
related to service.  This evidence is of such significance 
that it must be considered in order to fairly adjudicate the 
claim.  The Board finds, accordingly, that the additional 
evidence is new and material, warranting reopening of the 
claim for service connection bilateral hearing loss.  In 
light of the fact that the RO, in the rating decision of July 
2001 found that the claim was reopened and considered the 
claim on a de novo basis, no prejudice to the veteran will 
result by the Board's adjudication of the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The evidence supporting the 
veteran's claim consists of audiometric tests documenting 
that the veteran has a bilateral hearing loss.  In addition, 
the Board observes that Dr. G. reviewed some of the medical 
records from the veteran's place of employment as well as 
those of another physician who had examined the veteran.  
Based on a review of the records and his examination, Dr. G. 
concluded that the veteran's hearing loss "early on" 
related to exposure to noise in service.  

The evidence against the veteran's claim consists of the 
service medical records, and VA and private medical opinions 
concerning the onset of the veteran's bilateral hearing loss.  
Initially, the Board observes that the service medical 
records disclose no complaints or findings concerning a 
hearing loss.  In addition, it must be noted that whispered 
voice and spoken voice hearing tests performed on the 
separation examination in January 1955 were normal.  The 
Board recognizes that the whispered voice and spoken voice 
tests are crude when compared to modern and more accurate 
audiometric examinations.  However, they represent the best 
evidence available regarding the status of the veteran's 
hearing at the time of his discharge from service.  The 
evidence does not demonstrate that the veteran had a hearing 
loss at the time of his separation from service.  

It is also significant to point out that the veteran was 
afforded an audiometric test, apparently in conjunction with 
his employment, during the same month as he was discharged 
from service.  That examination demonstrated that his hearing 
was normal.  It must be noted that this was specifically 
noted during the course of the VA examination in March 2001.  
Based on a review of the records, it was stated at the time 
of that examination, that the fact that the service medical 
records did not demonstrate a hearing loss and that the 
audiogram in February 1955 was normal, led to the conclusion 
that it was not likely that the veteran's hearing loss was 
related to service.  The Board also notes that Dr. R., who 
noted the veteran's reported history of noise exposure in 
service and at work following service, stated that the 
veteran had presbycusis, that is, the hearing loss of aging.  
He added that the veteran's noise exposure during his 
employment was a causative factor in the veteran's hearing 
impairment.  

The Board concludes that the opinions of the VA medical 
providers are of greater probative value than that of Dr. G.  
In this regard, the Board emphasizes that the VA examiners 
provided an explanation for their opinion.  They noted that 
there was nothing in the service medical records to suggest a 
hearing loss.  Moreover, they noted that the veteran's 
hearing was within normal limits immediately after service.  
In contrast, Dr. G. did not review the service medical 
records and gave no indication that he was aware that a 
hearing test right after service was normal.  

The Board acknowledges that Dr. H. reviewed some records, as 
well as a VA rating decision.  He was unable to find the 
February 1955 audiometric test.  Thus, his opinion that 
additional records needed to be obtained is predicated on the 
absence of knowledge of a test which had been conducted in 
February 1955, and reviewed by the VA examiner when he 
reached his opinion.  

The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hearing loss.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins, the appeal is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss and, 
to this extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



